Exhibit 10.1

 

[g89131kki001.jpg]

 

February 6, 2017

 

Paul Caine

By email

 

RE: Employment as Interim Chief Executive Officer

 

Dear Paul,

 

Tremor Video, Inc. (the “Company”) is pleased to offer you the position of
Interim Chief Executive Officer (CEO), on the terms set forth in this letter.
Subject to the terms of this offer letter, the effective date of your employment
will be February 9, 2017 (the “Start Date”).

 

You will report to the Company’s Board of Directors (the “Board”), and will be
responsible for such duties as are normally associated with the role of an
Interim CEO, including but not limited to assisting in and advising with respect
to the acquisition and selection of a replacement CEO for the Company, and as
may otherwise be determined by the Board. While travel in the performance of
your duties may be required, you will work principally at our offices in New
York, New York.

 

As a condition to your assumption of duties pursuant to this letter agreement,
you shall resign your position as non-executive Chairman of the Board and you
shall resign from the Audit Committee of the Board.  Both such resignations must
be effective prior to the Start Date; provided that, subject to applicable NYSE
and SEC rules, you shall be restored to such positions once your tenure as
Interim Chief Executive Officer (CEO) ends.  You will remain a member of the
Board during your service as Interim CEO; however, you will be ineligible to
receive any cash stipend pursuant to the Company’s Non-Employee Director
Compensation Plan during such service.  All restricted stock units previously
issued to you under the Company’s Non-Employee Director Compensation Plan will
continue to vest for so long as you continue to serve as a member of the Board.

 

The offer described above is contingent upon your ability to provide, within
three (3) business days of your first day of work, proof of your eligibility to
work in the United States.

 

Compensation and Benefits

 

You will be paid a monthly salary of $66,667, less payroll deductions and all
required withholdings, paid bi-weekly in accordance with the Company’s standard
payroll practices. You will be eligible for standard benefits including medical
insurance, according to standard Company policy as amended from time to time.  
You will receive a one-time bonus of $86,000, less payroll deductions and all
required withholdings, paid on the first payroll date following your Start Date.

 

The Company reimburses employees for certain reasonable and documented business
expenses. Please refer to the Company’s Travel & Expense policy for additional
information.

 

--------------------------------------------------------------------------------


 

Expense reports must be submitted on a monthly basis.

 

Company Rules and Policies

 

As a Company employee, you will be expected to abide by Company policies and
procedures, and acknowledge in writing that you have read the Company’s Employee
Handbook which may be revised, amended or supplemented by Company at any time.

 

Termination of Employment

 

Unless otherwise agreed in writing, your employment with the Company shall be
“at will”. You may terminate your employment with the Company at any time and
for any reason whatsoever simply by notifying the Company. Likewise, the Company
may terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice.

 

Miscellaneous

 

By signing and accepting this offer, you represent and warrant that (i) you are
not subject to any pre-existing contractual or other obligation with any person,
company or business enterprise (including any non-competition or
non-solicitation covenant) which may be an impediment to your employment with
the Company as its employee; and (ii) you do not have, and shall not bring to
Company premises, or use during the course of your employment with the Company,
any confidential or proprietary information of another person, company or
business enterprise.

 

The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether verbal or written, and comprise the final,
complete and exclusive agreement between you and the Company, subject only to
the terms of the definitive agreements referenced in this letter. The terms of
this letter agreement and the resolution of any disputes will be governed by New
York law.

 

If you wish to accept employment at the Company under the terms described above,
please sign and return to Aaron Saltz, General Counsel, via email at
asaltz@tremorvideo.com.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Very truly yours,

 

 

 

Tremor Video, Inc.

 

 

 

By:

/s/Aaron Saltz

 

 

Aaron Saltz

 

 

General Counsel

 

 

--------------------------------------------------------------------------------


 

I have read and accept this offer letter:

 

/s/Paul Caine

 

Paul Caine

 

 

Dated: February 6, 2017

 

--------------------------------------------------------------------------------